        Case 3:17-cv-05659-WHA Document 653 Filed 01/28/21 Page 1 of 2



 1 IRELL & MANELLA LLP
   Jonathan S. Kagan (SBN 166039)
 2 jkagan@irell.com
   1800 Avenue of the Stars, Suite 900
 3
   Los Angeles, California 90067-4276
 4 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 5
   Rebecca Carson (SBN 254105)
 6 rcarson@irell.com
   Ingrid M. H. Petersen (SBN 313927)
 7
   ipetersen@irell.com
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
10
   Attorneys for Defendant
11 JUNIPER NETWORKS, INC.

12                                  UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14                                     SAN FRANCISCO DIVISION

15 FINJAN, INC., a Delaware Corporation,         )   Case No. 3:17-cv-05659-WHA
                                                 )
16                    Plaintiff,                 )   JUNIPER NETWORKS, INC.’S NOTICE
                                                 )   OF NON-OBJECTION TO
17              vs.                              )   APPOINTMENT OF MATT BORDEN AS
                                                 )   SPECIAL MASTER
18 JUNIPER NETWORKS, INC., a Delaware            )
   Corporation,                                  )
19                                               )
                Defendant.                       )
20                                               )

21

22

23

24

25

26

27

28
                                                                                 Notice of Non-Objection
                                                                              Case No. C-17-05659-WHA

     10910259
        Case 3:17-cv-05659-WHA Document 653 Filed 01/28/21 Page 2 of 2



 1              Pursuant to the Court’s Order at Dkt. 649, Juniper Networks, Inc. hereby notifies the Court

 2 that it does not object to the appointment of Matt Borden as special master.

 3

 4 Dated: January 28, 2021                               Respectfully submitted,

 5                                                       IRELL & MANELLA LLP

 6
                                                         By: /s/ Rebecca Carson
 7                                                           Rebecca Carson
 8
                                                             Attorneys for Defendant
 9                                                           JUNIPER NETWORKS, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                             Notice of Non-Objection
                                                                                          Case No. C-17-05659-WHA

     10910259                                          -1-
